              Case 2:17-cr-00082-KJM Document 140 Filed 04/01/21 Page 1 of 2


     The Law Office of Olaf W. Hedberg
1    Olaf W. Hedberg, State Bar #151082
     901 H St., Suite 301
2
     Sacramento, California 95814
3    (916) 447-1192 office
     ohedberg@yahoo.com
4

5

6
          IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
7                                            CALIFORNIA
8

9

10

11
     THE UNITED STAES OF AMERICA                    Case Number: 2:17-cr-82 KJM
12   V.

13                                                  FINDINGS AND ORDER SEALING
                                                    DEFENDANT'S EXHIBIT B
     JOHN AYON
14

15

16

17

18

19
            Having considered the Defendant's Request to Seal, Exhibit "B", Local Rule 141(b) and
20
     the considerations set forth in the case of Abbey v. Hawaii Employers Mut. Ins. Co. (HEMIC),
21
     760 F. Supp. 2d 1005, 1013 (D. Haw. 2010).
22

23

24

25


                                                    1
                  Case 2:17-cr-00082-KJM Document 140 Filed 04/01/21 Page 2 of 2


     THE COURT HEREBY FINDS THAT:
1
             1. Defendant's need to use Exhibit “B”-his confidential Medical Report and right to
2

3    effective assistance of counsel are compelling interests;

4            2. In the absence of sealing these compelling interests would be harmed;

5            3. There are no alternatives to sealing that would adequately protect those compelling

6    interests.
7            Therefore IT IS ORDERED THAT Defendant's Exhibit "B" Confidential Medical Report
8    be filed under seal.

9
     DATED: March 31, 2021.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                      2
